      Case 3:18-cr-00199-CRB Document 51-1 Filed 07/12/19 Page 1 of 5

                                     JUROR QUESTIONNAIRE

1.   NAME:                                                Dr. Mr. Mrs. Ms. Miss         Age:_________
2.   Residence: County:                 City/Town:                       Neighborhood:
                                                                         [Do not list your street address]
     How long have you lived at that location?
     Your place of birth: ______________________________
     Do you own or rent your home?           Rent____   Own____                 Other
     What other communities have you lived during the last ten years?



3.   What is your marital status: (please circle)
     Single     Married     Separated      Divorced      Widowed        Live with a partner

4.   What is your current job status?
            Working full-time                            Unemployed
            Working part-time                            Homemaker
            Retired                                      Full-time student
     ______ Disabled

5.   What is your occupation? [PLEASE NOTE: If you are currently not employed or are retired,
     disabled, or a homemaker, please describe your most recent prior employment]
     a.      What is your occupation (or what was it, if not currently employed)?

     b.       By whom are (were) you employed?
     c.       How long have (did) you worked there?
     d.       Please describe the nature of your job.

6.   During the course of your working life have you changed careers or occupations and, if so, what?




7.   What is the highest level of education you completed? ___________________________________

8.   Please describe your educational background:
     Major areas of study                                       Degrees received




                                                     1
       Case 3:18-cr-00199-CRB Document 51-1 Filed 07/12/19 Page 2 of 5

9.    Please complete Questions 10 and 11 regarding your present spouse or partner. If you are
      widowed, divorced, or separated, please answer all the following questions regarding your former
      spouse/partner.

10.   Current employment status:
              Working full-time                           Unemployed
              Working part-time                           Homemaker
              Retired                                     Full-time student
      ______ Disabled
      a.        What is his/her occupation (or what was it, if retired or unemployed or disabled)?

      b.        By whom is (was) s/he employed?
                How long has (did) s/he worked there?
      c.        Please describe the nature of his/her job?

      d.        What other types of jobs has s/he had in the past?



11.   What is the highest level of education she/he completed? _________________________________
      Please describe her/his educational background, including vocational school(s) and/or college(s)
      attended:
      Major areas of study                                    Degrees received




12.   What are/were your parents' and/or stepparents' occupations? (If retired or deceased, what did they
      do?)
      Mother:                                       Father:
      Stepmother:                                   Stepfather:

13.   If you have children, please state:
      Sex     Age            Education                                    Occupation




14.   If other adults live in your home in addition to those already you already described above, please
      state:
      Relationship             Sex      Age              Education               Occupation




                                                      2
       Case 3:18-cr-00199-CRB Document 51-1 Filed 07/12/19 Page 3 of 5

15.   Have you, your current spouse/partner, or your child ever served in the military? Yes____ No____

      If yes, please list for:              You                              Spouse, Partner or Child
           Branch of service:
           Combat:                  Yes____          No____                  Yes____          No____
16.   Please list your main sources of news -- including newspapers, television and radio stations or
      programs, internet sites, and conversations with others:




17.   Have you previously served as a trial juror or as a grand juror?       Yes        No
      If yes, please complete for each case on which you served:

                                                                                                   Verdict
              Civil or          Nature of case (i.e., robbery                                      reached?
              Criminal          or personal injury)             When/Where?                        (yes or no)
       1
       2
       3
       4
       5

      a.         Have you ever served as a jury foreperson?         Yes              No
      b.         Is there any reason that your prior jury service would affect your ability to be fair, objective,
                 and impartial to both sides at trial? Yes         No        If Yes, please explain:



18.   Have you or any close friends or family members ever been employed by or affiliated with any law
      enforcement agency (including police, sheriff, jail, prison, Immigration, IRS, parole, probation,
      etc.)? Yes_____                 No_____           If Yes, please list:
      Name                    Relationship to you                Position                Agency




19.   Have you or your family member ever served in the military police or in a military court?
      Yes____        No____        If Yes, please explain:



20.   Have you or anyone close to you ever been the victim of any kind of crime -- including domestic
      violence, burglary, robbery, assault, identity theft, etc. -- whether it was reported to law
      enforcement authorities or not?
      Yes             No               If Yes, please explain:




                                                          3
       Case 3:18-cr-00199-CRB Document 51-1 Filed 07/12/19 Page 4 of 5

21.   Have you or anyone close to you ever been a witness to any kind of crime -- including domestic
      violence, burglary, robbery, assault, identity theft, etc. -- whether it was reported to law
      enforcement authorities or not?
      Yes             No               If Yes, please explain:




22.   Have you ever had to appear in court or in any court proceeding in a case as a plaintiff, defendant,
      victim, or witness for any reason other than that stated above?
      Yes_____ No_____ If Yes, please state when and explain why you appeared in court:




23.   Have you, any member of your family or any close friends ever been arrested?
      Yes_____ No_____ If Yes, please explain:




24.   Have you, or a close friend or family member, ever had a positive or negative experience with a law
      enforcement officer or agency, federal agency or the federal government which would influence
      your ability to judge the facts of this case? Yes        No_____
      If Yes, please explain:




25.   Is there anything about your experiences, opinions, or beliefs about race, color, immigration status,
      national origin, ethnicity, sex, or sexual orientation which would influence your ability to judge the
      facts of this case? Yes_____ No_____
      If yes, please explain:




26.   Is there anything about your personal beliefs, whether religious, moral, ethical, or philosophical, that
      would influence, inhibit, or hinder your ability to judge the facts in this case?
      Yes_____ No_____          If Yes, please explain:




                                                      4
         Case 3:18-cr-00199-CRB Document 51-1 Filed 07/12/19 Page 5 of 5

27.     The court estimates that the trial in this case will last approximately one week. Do you have any
        specific problems of a serious nature that might prevent you from serving as a juror in this case?
        Yes_____ No_____         If Yes, please explain:




28.     Is there any matter not covered by this questionnaire that should be brought to the attention of the
        court and the lawyers because it might affect your ability to be a fair and impartial juror?
        Yes_____ No_____ If Yes, please explain:




                                              JUROR’S OATH

I declare under penalty of perjury that the answers set forth in this Jury Questionnaire are true and correct to
the best of my knowledge and belief. I have not discussed my answers with others, or received assistance in
completing this questionnaire.

Signature:

Print Name:

Date:         ___________________________________________________________________________




                                                       5
